Title: Thomas Boylston Adams to Richard Cranch, 27 March 1800
From: Adams, Thomas Boylston
To: Cranch, Richard


				
					My respected Uncle.
					Philadelphia 27th: March 1800.
				
				I have to acknowledge the receipt of, and to thank you for your kind favor of the 7th: instt: which came to hand ten days ago. The

extract from Col: T Johnson’s letter, contains information, which is very useful to be known by the distant proprietors of lands in the State of Vermont, and I shall very shortly write upon the subject of ours, to that Gentleman— The Surveyor General Mr: Whitelaw has heretofore had some Agency in paying off arrears of road & other taxes— I may perhaps have occasion to employ him further in the management of the business, but shall not forget Mr: Johnson if his services should be required.
				It has given me great pleasure to hear of your’s and my Aunt’s health during the course of this Winter— My parents have, likewise, for the most part, enjoyed tolerable health, though my Mother now & then has a memento of her old complaints— She is not now so well as usual, but we hope her indisposition will be but transitory—
				I have most sincerely wished, that I had the Ability to be more serviceable to your worthy Son, my Cousin William, than I have been. I interested myself as much as I could to procure his appointment to the Clerkship of the Supreme Court of the U.S. on the resignation of the present occupant, and I have a reasonable hope that he will obtain it, as soon as the seat of GOVT: is removed to Washington— He is opposed but by one competitor, and though he is brought forward with considerable patronage—I think his pretentions are far inferior to those of your Son, in whose favor, at least two of the Judges, are, I think warmly interested.
				Present my best love to my Aunt & both her daughters, grand daughters & sons not forgetting my little namesake, & believe me with much esteem & respect, Dear Sir, / Your Nephew
				
					T. B. Adams
				
			